Citation Nr: 0218635	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of a pension 
overpayment of $3,143.  

2.  Entitlement to waiver of recovery of a pension 
overpayment of $12,422.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from 
October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Committee On Waivers and 
Compromises (COWC) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2002, a hearing was held before Gary L. Gick, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2002).  A 
hearing was also held before the COWC in March 2001.  

There are three overpayments in this case, but only the 
first has been developed for appellate consideration.  
That overpayment is for $3,143, or 7 months at $449.  $449 
was the amount of Social Security benefits paid the 
veteran as of December 1, 1999.  

There were other overpayments stemming from Social 
Security benefits paid during other periods, beside the 7 
months considered in the first overpayment.  The issue of 
entitlement to waiver of recovery of another pension 
overpayment, in the amount of $12,422, will be the subject 
of a remand at the end of this decision and will not be 
otherwise discussed herein.  

In February 2002, the RO notified the veteran of the 
denial of his request for waiver of recovery of a pension 
overpayment of $1,250.  A notice of disagreement with that 
decision has not been received.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for waiver of recovery 
of a pension overpayment of $3,143, has been obtained.  

2.  The veteran's failure to report additional Social 
Security Administration (SSA) income does not amount to 
fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

The veteran's request that recovery of an overpayment, in 
the amount of $3,143, be waived is not barred by law and 
must be considered under the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act 
and regulations.  The RO provided the veteran with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See also 38 C.F.R. § 3.103 (2002).  Therefore, 
it would not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and other 
correspondence notified the veteran of the evidence 
necessary to substantiate the claim, the evidence which 
had been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  VA records have been 
obtained.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  The appellant has not asserted that 
the case requires further development or action under VCAA 
or its implementing regulations.  

Criteria  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith. 38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(2002).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated 
under the standard "equity and good conscience."  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government and, in making this 
determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing 
fault between the appellant and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions 
to her detriment in reliance upon a granted VA benefits.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965(a) 
(2002).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the 
debt.  38 C.F.R. § 1.965(a)(1) (West 1991).  So defined, 
the concept of fault does not mean bad faith or fraud and 
does not contemplate any act of moral turpitude or 
wrongdoing.  Simply stated, any action or inaction of the 
debtor which contributes to the creation of the debt 
constitutes fault.  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or 
the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his 
or her income changed.  38 C.F.R. § 3.660(a)(1) (2002).  

Background  VA received the veteran's claim for pension 
benefits in October 1996.  

In a letter dated in October 1996, the RO asked the 
veteran for a copy of his SSA award letter, or a statement 
from SSA showing the monthly benefit rate, the effective 
date of the benefit and the date and amount of the initial 
payment, including any retroactive amounts.  There is no 
record of a response to this request.  

A March 1997 rating decision granted non-service-connected 
pension benefits.  

The March 1997 award letter notified the veteran that the 
award was based on the veteran having no income from SSA 
or other sources.  He was notified that the amounts had to 
be adjusted if income changed and that he must notify VA 
immediately of any changes in income.  

In March 1998, SSA informed the veteran that he became 
disabled in May 1993 but since he filed for benefits in 
February 1996, monthly payments could only begin February 
1995.  He was told he would receive $345 for April 1998 
and $389 for each month thereafter.  

In a letter dated in May 2000, the RO proposed to reduce 
the amount of payments from $749 to $300, effective 
December 1, 1999.  The RO informed the veteran that the 
basis of the reduction was a monthly benefit of $449 he 
had received from SSA but not reported to VA.  

In May 2000, the veteran acknowledged that he had failed 
to report the SSA payment and apologized.  He asserted 
that recovery of the overpayment would cause hardship for 
himself and his family.  

In July 2000, the RO notified the veteran that payments 
had been reduced from $749 to $300, effective December 1, 
1999, because evidence received from SSA indicated he 
received a benefit of $449 monthly from SSA.  

A Financial Status Report, received in August 2000, shows 
the veteran reported income of $449 from SSA and $300 from 
VA for a total of $749.  Monthly, expenses were reported 
to be rent or mortgage of $380, food $120, utilities and 
heat $65, laundry $20, cell phone and beeper $70, 
automobile maintenance and gas $110, and automobile 
insurance $45, incorrectly totaling to $820.  The veteran 
reported that he owned a truck with a resale value of 
$2990.  

At his March 2001 COWC hearing, the veteran testified that 
he did not tell VA when benefits began because of his 
negligence.  He stated that he was currently receiving 
$310 from VA and $465 from SSA, monthly.  He was currently 
renting a room for $100 a month.  His food was 
approximately $60 per month.  Utilities and heat were 
between $80 and $90 in the winter and otherwise between 
$35 and $40.  Laundry was about $4 to $5 a week.  His cell 
phone no longer worked.  His beeper was $9.53.  He had a 
truck costing $110 in maintenance and gas; and $45 for 
insurance.  Resale value was $2,500.  He owed $421 on a 
credit card.  He also paid approximately $70 or $75 to 
support his children.  

A report dated in August 2001, shows that VA was informed 
that the veteran received SSA benefits of $439 effective 
August 1999, $449 effective December 1999, $465 effective 
December 2000, and $465 effective July 2001.  

In October 2001, the COWC made the following Waiver 
Decision:  

Under existing law, a finding of fraud, 
misrepresentation or bad faith precludes the 
granting of waiver.  If these elements do not 
exist, then the standard, "equity and good 
conscience", will be applied.  This means 
arriving at a fair decision between you and the 
Government.  The decision reached should not be 
unduly favorable or adverse to either side.  If 
VA were to demand payment when it would be 
unfair, unconscionable, or unjust; that would 
be against equity and good conscience.  In 
applying the standard, we are required to 
consider your degree of fault, VA fault, 
whether or not you would be unjustly enriched 
if collection were not enforced and if 
collection would defeat the purpose of the 
benefit.  Finally, we must also consider if 
your position changed for the worse when you 
relied on the benefit as being proper.  

On examination of this request for waiver, it 
is determined that there is a finding of bad 
faith on your part for creation of the 
indebtedness.  Bad faith generally describes 
unfair or deceptive dealing by one who seeks to 
gain at the expense of another.  Thus, a 
debtor's conduct in connection with a debt 
arising from participation in a VA benefits 
program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the 
Government.  

The evidence of record shows that you were 
authorized pension benefits on 03-20-97.  Two 
separate letters, along with attachments, 
thoroughly explained your benefit entitlement 
and your responsibilities for continued 
entitlement.  In particular, you were informed 
that pension was an income driven benefit, thus 
the importance of immediately informing VA of 
income changes was paramount and failure to do 
so, may result in an overpayment subject to 
collection.  

In addition to the initial award letters, each 
year when a cost of living increase was 
processed, you were notified and reminded of 
the importance to immediately inform VA of any 
income changes.  

The evidence of record, including documents you 
submitted, shows that the first Social Security 
check of $3,837.00 was sent and received by you 
in March 1998.  In May 1998, you received 
$19,925.00 from Social Security; monthly checks 
have since been ongoing.  

The evidence of record shows that you are well 
educated having a college degree. There is no 
plausible reason for your failure to inform VA 
when you began receiving Social Security 
benefits.  You chose not to inform VA when you 
began receiving Social Security benefits.  
Given the evidence of record, this Committee 
finds that your actions to conceal information 
about your income were deliberate and 
intentional.  You had knowledge of the likely 
consequences of failure to report income and 
your actions resulted in a significant loss to 
the Government.  This constitutes bad faith.  
When bad faith is found, waiver is precluded by 
law.  

In November 2001, the RO received another Financial Status 
Report from the veteran.  He reported monthly income of 
$775 from SSA and VA.  Monthly expenses were $300 for 
rent, $180 for food, $65 for utilities and heat, $43 for 
cell phone and beeper, $32 for car insurance, $60 for 
gasoline, and $100 for child support, for a total monthly 
expenditure of $780.  The veteran's assets were $57 cash 
on hand and a 1989 pick-up truck with a resale value of 
$3,000.  He commented that although he was not ordered to 
pay child support by a court, he had a 16-year-old son 
living with foster parents and felt a moral/financial 
obligation to provide support.  

In December 2001, the RO received another Financial Status 
Report from the veteran.  He reported monthly income of 
$465 from SSA and $310 from VA for a total of $775.  
Monthly expenses were $300 for rent, $100 for food, $65 
for utilities and heat, $31 for car insurance, $75 for 
gasoline, $30 for cell phone and beeper, and $15 for 
laundry.  He reported $65 weekly for child support.  The 
veteran's assets consisted of a 1989 pick-up truck with a 
resale value of $2,000 to $3,000.  

In October 2002, the veteran testified before this Board 
Member.  He admitted that he was negligent in not telling 
VA that he was receiving SSA benefits.  He reported that 
he was currently receiving $622 monthly, with $175 
withheld for overpayments each month.  He stated that he 
had reduced his living expenses by moving to a lower cost 
place and getting free food.  He reported that he had no 
money for anything other than essentials.  He also 
reported that he was no longer able to work as a roofer 
because of back problems and he was HIV positive.  The 
three different overpayments were discussed.  

Analysis  The COWC found bad faith on the part of the 
veteran precluded waiver of the debt.  38 U.S.C.A. § 
5302(c) (West 1991), now provides:  The recovery of any 
payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, 
in the Secretary's opinion, there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining a waiver of 
such recovery or the collection of such indebtedness (or 
any interest thereon).  38 U.S.C.A. § 5302(c) (West 1991); 
see also 38 C.F.R. § 1.965(b).

Bad faith is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b) 
(2002); see Richards v. Brown, 9 Vet. App. 255 (1998).  

The phrase "bad faith" was defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the 
part of the claimant to seek an unfair advantage or to 
neglect or refuse to fulfill some duty or contractual 
obligation."  However, a decision of the United States 
Court of Appeals for Veterans Claims (Court) has 
invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 255.  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to 
seek an unfair advantage, the same test as only one of the 
two alternative tests provided for under the VA CIRCULAR 
[20-90- 5]."  Richards, at 257.  Thus, the Court held that 
the use of the phrase "neglect or refuse to fulfill some 
duty or contractual obligation" found in VA CIR. 20-90- 5 
was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  

In this case, the veteran was notified that he had to 
report any income to VA.  Approximately a year after he 
was notified that he had to report any additional income, 
the veteran received additional SSA benefits.  He did not 
report these benefits.  However, the record does not 
establish that the veteran's failure to timely report 
receipt of this income was the result of a deliberate 
intent to seek an unfair advantage, rather than simply 
negligence, as the veteran has testified.  Under these 
circumstances, the veteran's failure to report additional 
benefits does not constitute fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2002).  Therefore, waiver is not barred and 
must be considered under the standard of equity and good 
conscience.  To accord the veteran due process, this 
evaluation should be done in the first instance by the 
agency or original jurisdiction.  Therefore, the matter 
will be remanded to the RO for further review.  

The Board further notes that a lump sum retroactive SSA 
payment was considered by the COWC when considering waiver 
of recovery of a pension overpayment of $3,143.  However, 
the same lump sum payment of retroactive SSA benefits was 
also the basis for the pension overpayment of $12,422.  


ORDER

In as much as waiver of recovery of a pension overpayment 
of $3,143 is not barred by fraud, misrepresentation, or 
bad faith, consideration of the waiver request under the 
standard of equity and good conscience is granted.  


REMAND

The RO should consider whether equity and good conscience 
warrant waiver of all or part of the pension overpayment 
of $3,143.  All bases for waiver under the standard of 
equity and good conscience should be considered.  See 
38 C.F.R. § 1.965 (2002); see also Cullen v. Brown, 5 Vet. 
App. 510, 512 (1993).  Although the January 2002 statement 
of the case concluded that the veteran's bad faith 
precluded waiver as a matter of law, it did discuss equity 
and good conscience and balancing of fault.  38 C.F.R. 
§ 1.965(a)(2) (2002).  The Court as held that all bases 
under 38 C.F.R. § 1965(a) must be considered.  See Cullen.  
The statement of the case did not cite all pertinent 
regulations (specifically 38 C.F.R. § 1.965(a)(1, 3-6) 
(2002)) or discuss how such regulations affect the 
agency's decision.  38 U.S.C.A. § 7105(d)(1)(B) (West 
1991).  Thus the statement of the case on this issue was 
inadequate and the veteran must be provided a supplemental 
statement of the case which cites the criteria of 
38 C.F.R. § 1.965(a)(1, 3-6) (2002)) and which discusses 
how such those regulations affect the agency's decision.  

In November 2001, the COWC denied the veteran's request 
for a waiver of indebtedness of $16,815.  The notice of 
disagreement was received in December 2001.  In January 
2002, the veteran was informed that the debt had been 
reduced from $16,815 to $12,422.  However, the RO did not 
issue a statement of the case (SOC).  Inasmuch as the RO 
did not grant complete relief, a SOC must be issued.  The 
Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The appellant is informed 
that the appeal as to this issue will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by filing of a timely substantive appeal.  In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997); 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  

The case is REMANDED to the RO for the following:  

1.  On the issue of entitlement to 
waiver of recovery of a pension 
overpayment of $3,143, the RO must 
evaluate the waiver request under the 
"equity and good conscious" standard.  
The RO must address all the elements 
enumerated in 38 C.F.R. § 1.965(a) 
(applied to determine whether recovery 
would be against equity and good 
conscience): (1) the fault of the 
debtor; (2) the balancing of faults; 
(3) undue hardship; (4) whether the 
purpose of the benefits would be 
defeated; (5) unjust enrichment; and 
(6) whether the person asking for the 
waiver had detrimentally changed 
position.  

2.  If waiver of recovery of the 
overpayment of $3,143 is denied wholly 
or in part, the veteran should be sent 
a supplemental statement of the case 
which cites all the criteria of 38 
C.F.R. § 1.965(a) and discusses how 
those provisions affect the veteran's 
case.  

3.  On the issue of entitlement to 
waiver of recovery of a pension 
overpayment of $12,422, the RO should 
send the veteran an SOC on the matter 
of entitlement to waiver of recovery of 
a pension overpayment of $12,422.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


